Citation Nr: 1000822	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  The development 
requested has been completed and the case has been returned 
to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hypertension is related to active service or 
manifested within one year of active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, and a January 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The January 2008 letter also advised 
the Veteran of the evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records and examination reports.  

The Board notes that the Veteran's claims file was 
reconstructed.  The Board observes that the RO has made 
reasonable efforts to reconstruct the file and that, in this 
case, there is no prejudice concerning the lack of material 
from the claim by the Veteran.  In this regard, the Board 
notes the Veteran contributed copies of his service treatment 
records in an attempt to establish his claim and the claim 
for hypertension was an initial service connection claim, not 
developed previous to the re-establishment of the Veteran's 
claims file.  Additionally, the Veteran and his 
representative had actual notice that the Veteran's file was 
rebuilt, as indicated by the aforementioned February 2004 
notice letter. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  

II.  Analysis

The Veteran asserts that he currently has hypertension that 
had its onset during his active service in the United States 
Marine Corps.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and cardiovascular renal disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  His service treatment records show some 
elevated blood pressure readings, as well as normotensive 
blood pressure readings.  Most notably, at the Veteran's 
separation examination his blood pressure was first recorded 
as 142/92 (systolic/diastolic in millimeters of mercury).  
The Veteran's blood pressure was taken a second time and 
recorded as 128/84.  Earlier records show elevated (i.e., 90 
or greater) diastolic pressure in July 1978, January 1979, 
August 1981, and August 1988.

The Veteran was afforded a VA examination in December 2005, 
at which time his blood pressure was recorded as 122/78, 
120/78, and 122/80.  The diagnosis was high blood pressure, 
well controlled on medications. 

The Veteran was afforded an additional VA examination during 
March 2009.  The Veteran indicated to the examiner that he 
was diagnosed with hypertension in 1992 at the time of his 
discharge physical and had been on medication ever since.  
The examiner reiterates the Veteran's in-service blood 
pressure readings.  She notes that the first objective 
indication of a high blood pressure diagnosis with medication 
was during November 2000.  It was the examiner's opinion that 
the Veteran did not have hypertension in service and that his 
current essential hypertension was not related to service.  

The Board requested a Veterans Health Administration (VHA) 
specialist to review the Veteran's claims file and opine 
concerning whether his current hypertension was related to 
active service.  The physician, a cardiologist, indicated in 
September 2009 that he had reviewed the available medical 
records for the Veteran.  He stated that his active duty 
blood pressures were normal or mildly elevated during periods 
of pain.  He also indicated that an electrocardiogram near 
the time of discharge does not identify left ventricular 
hypertrophy.  Additionally, an opthalmogolic examination 
during this period did not mention hypertensive changes in 
the retinas.  There were blood chemistries also reportedly 
normal during this time period, arguing against a chronic 
disease.  The physician also indicated that in 1970 and 1978, 
the Veteran answered "yes" to having high or low blood 
pressure; however during 1990 he specifically denied a 
history of high blood pressure, suggesting that he had low 
blood pressure at one time.  The physician indicated that the 
Veteran was started on antihypertensive medications over 
eight years after the end of his active duty period.  To 
summarize, the physician indicated that the Veteran's 
essential hypertension is unrelated to active service as the 
rare mildly elevated blood pressures during service 
represented a reaction to pain.  The physician also indicated 
that he did not believe that the Veteran's hypertension had 
its onset within one year of service, as there was no trend 
indicating hypertension in his immediate pre-discharge 
recordings.  

To summarize, the preponderance of the evidence is against a 
finding that the Veteran's hypertension is related to active 
service.  The Board notes in this regard that there is no 
objective medical evidence indicating that the Veteran's 
hypertension has any relation to service or manifested within 
one year of active service.  He had elevated blood pressure 
in service, but there was no diagnosis of hypertension until 
multiple years subsequent to service.  Moreover, the claims 
file contains two negative opinions regarding the question of 
a nexus between hypertension and service.  

The Board acknowledges the Veteran's contentions that his 
hypertension is related to service.  Particularly, the 
Veteran has expressed the belief that he was diagnosed with 
hypertension at the time of separation and received 
medication for such condition at that time.  The Board notes 
that the probative evidence of record is not consistent with 
these contentions.  The Board additionally observes that the 
Veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a systemic medical condition such as 
hypertension.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hypertension is not one of the diseases, such as tinnitus or 
varicose veins, that the Court has found to be subject to lay 
observation of symptomatology.  

Overall, the preponderance of the evidence is against the 
claim for service connection for hypertension, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


